DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                           LUCIA L. MILLER,
                              Appellant,

                                    v.

    WELLS FARGO BANK, N.A. AS TRUSTEE FOR FREDDIE MAC
        SECURITIES REMIC TRUST, SERIES 2005-S001,
                         Appellee.

                             No. 4D15-1161

                             [June 29, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Roger    B.    Colton,    Judge;   L.T.    Case    No.
2012CA020412XXXXMB.

  Brian Korte and Scott J. Wortman of Korte & Wortman, P.A., West Palm
Beach, for appellant.

  Thomas H. Loffredo and Jeffrey T. Kuntz of GrayRobinson, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   Lucia Miller appeals from a final judgment of mortgage foreclosure. She
argues a single issue on appeal, with respect to which the appellee, Wells
Fargo Bank, N.A. as Trustee for a specific trust, concedes error.
Specifically, the appellee concedes that the trial court erred by entering
final judgment when the appellee failed to prove that it had standing
because its witness testified that another entity had possession of the
blank-indorsed note at the time the complaint was filed. See Tremblay v.
U.S. Bank, N.A., 164 So. 3d 85, 86 (Fla. 4th DCA 2015). We accept the
appellee’s confession of error, vacate the final judgment, and remand with
instructions to enter an order of involuntary dismissal based on the lack
of standing. See Rodriguez v. Wells Fargo Bank, N.A., 178 So. 3d 62, 64
(Fla. 4th DCA 2015).

   Reversed and remanded.

GROSS, TAYLOR and FORST, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2